   Case 3:20-mj-03013-TJB Document 48 Filed 03/17/21 Page 1 of 2 PageID: 93




                      UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF NEW JERSEY


____________________________________
                                    :
United States of America            :             Hon. Tonianne J. Bongiovanni U.S.M.J.
                                    :             Mag. No. 20-3013 (TJB)
        v.                          :
                                    :             CONSENT ORDER FOR
Justin Spry                         :             TEMPORARY MODIFICATION
____________________________________:             BAIL CONDITIONS

       THIS MATTER having been brought before the Court by defendant Justin Spry, (by

Benjamin West, Assistant Federal Public Defender), and the United States Attorney for the

District of New Jersey, (by Alexander Ramey, Assistant United States Attorney and Michelle

Gasparian, Assistant United States Attorney) consenting, and the United States Pretrial

Services Office consenting, for an Order temporarily modifying Mr. Spry’s bail release

conditions; and

       WHEREAS, bail release conditions were imposed on June 3, 2020 by the Hon.

Tonianne J. Bongiovanni, United States Magistrate Judge; and

       WHEREAS those bail conditions require, among other conditions, 24-hour home

detention with electronic monitoring, with permission to leave the residence for employment

and other pre-approved absences; and

       WHEREAS, Mr. Spry seeks to attend a dinner celebrating his mother’s birthday at TGI

Fridays located at 1315 Centennial Avenue, Piscataway New Jersey, 08854; and

       WHEREAS, Mr. Spry would leave home at 5:30 pm on Friday March 19, 2021 and

return home by 10:00 pm the same night.

       IT IS THE FINDING OF THIS COURT
     Case 3:20-mj-03013-TJB Document 48 Filed 03/17/21 Page 2 of 2 PageID: 94




         On this ____
                 17th day of March, 2021, that the bail conditions shall be temporarily modified

as follows:


1.      Mr. Spry shall be permitted to leave his residence at 5:30 p.m. on March 19, 2021. He
        shall be back at his residence by 10:00 p.m.;

2.      Mr. Spry shall go directly to TGI Fridays located at 1315 Centennial Avenue, Piscataway
        New Jersey, 08854;

3.      Mr. Spry shall stay at the TGI Fridays with his third party custodian at all times until he
        goes directly home;

4.      All other conditions shall remain the same.



                                                              ______________________________
                                                              _______________
                                                                           _______________
                                                                           ____         ______
                                                                                        __
                                                                                         _

                                                              Tonianne JJ. Bong
                                                                           Bongiovanni
                                                                             n io anni
                                                              United States Magistrate Judge
